In an action to recover for the death of plaintiff’s intestate, a four-year-old boy, whose body was found in the water that had accumulated within the foundation walls on defendant Lavine’s land, a verdict was rendered against both defendants, and judgment entered thereon. Judgment reversed on the law, with costs, and the complaint dismissed, with costs. An owner of land is not liable in damages for injuries to a bare licensee'or trespasser resulting from a mere defect in the premises. (Olsen v. Fennia Realty Co., Inc., 246 N. Y. 641; Vaughan v. Transit Development Co., 222 id. 79, 82; Mendelowitz v. Neisner, 258 id. 181, and cases cited therein.) The city of New York had no control over the premises where the boy was drowned. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.